Case 2:18-cv-03461-JLS-KES Document 51 Filed 03/14/19 Page 1 of 1 Page ID #:721




  ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES – GENERAL
 Cases:                                                           Date: March 14, 2019
    8:18-cv-01117-JLS-KES Jane LM Doe v. Dr. Larry Nassar et al.
    8:18-cv-01136-JLS-KES Jane JD Doe v. Doe 1 et al.
    2:18-cv-03461-JLS-KES McKayla Maroney v. Michigan State University et al.
    2:18-cv-03462-JLS-KES Jordyn Marie Wieber v. United States Olympic Committee et al.
    2:18-cv-03464-JLS-KES Jane PCNE Doe et al. v. USA Gymnastics et al.
    2:18-cv-10540-JLS-KES All Olympia Gymnastic Center Inc. et al v. Lawrence Nassar et al.
    2:19-cv-00161-JLS-KES Tasha Schwikert-Warren v. Lawrence Nassar et al.
    2:19-cv-00167-JLS-KES Jane ED Doe v. Lawrence Nassar et al
    2:19-cv-00171-JLS-KES Jordan Cobbs v. Lawrence Nassar et al.

 Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

       Terry Guerrero                                                N/A
       Deputy Clerk                                             Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

        Not Present                                             Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER EXTENDING STAY AND
              CONTINUING STATUS CONFERENCE

         This matter is before the Court on its own motion. Each of the above-captioned
 actions is currently affected by an automatic stay triggered by bankruptcy filing of USA
 Gymnastics. Several of the parties indicate that they are likely to receive further clarity
 from the bankruptcy court as to the scope of that stay within the next sixty (60) days.
         Accordingly, the Court CONTINUES the Status Conference currently set for April
 5, 2019, at 10:30 a.m., to June 7, 2019, at 10:30 a.m. The parties are ORDERED to file a
 joint status report in each of their respective actions, no later than May 30, 2019,
 apprising the Court of the scope of the bankruptcy proceedings and automatic stay.
         Stephen Penny is ORDERED to file a separate status report in the actions in which
 he is a defendant, no later than May 30, 2019, apprising the Court of the status of his
 criminal matters. This Order relieves Penny of his obligation to file such a status report
 by March 29, 2019, as required by the Court’s March 5, 2019 Order.
         The respective stays imposed by this Court in each action are EXTENDED
 through June 7, 2019.
                                                                    Initials of Preparer: tg
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
